Citation Nr: 1232024	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to a disability rating in excess of 30 percent for residual scars, shell fragment wounds, right thigh, muscle group XIII and XIV.

3.  Entitlement to a disability rating in excess of 10 percent for residual scar, shell fragment wound, right calf, muscle group XI.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland.

In July 2012, the Veteran testified at a personal hearing in Washington, DC, over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
During the July 2012 hearing, the Veteran indicated that he was no longer able to work due to his service connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to increased disability ratings for shell fragment wounds to the thigh and calf and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was previously denied in a rating decision that was dated in November 1977.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal.

2.  The evidence received since the November 1977 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  It is at least as likely as not that lumbar degenerative disk disease with L5 radiculopathy is the result of active service.


CONCLUSIONS OF LAW

1.  The November 1977 RO rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for the establishment of service connection for degenerative disk disease with L5 radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claims which are decided herein below, the Board finds that no further assistance in developing the facts pertinent to those claims is required at this time.  Development necessary for the Veteran's other claims is addressed in the remand portion of this decision.

 New and Material Evidence

In a November 1977 rating decision, the RO denied service connection for the Veteran's low back disorder because it was not shown to be service related.  The evidence considered at that time included service treatment records and a June 1975 VA examination report.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In this case, new evidence consists of the Veteran's testimony at the July 2012 hearing, various lay statements, and letters from the Veteran's private physician.  The Veteran testified that he hurt his back in service when a mortar round exploded nearby.  He testified that his back injury was probably not recorded at that time due to more pressing shell fragment wounds to his head, thigh, and calf.  He testified that he did complain of back pain in service.  The Veteran submitted lay statements from friends who asserted that they were not aware of any injuries that the Veteran sustained after service.  The Veteran submitted two statements from Dr. P.S. who opined that the Veteran's back disorder was related to his active service.  This new evidence is material because it goes to the reason why the claim was previously denied, and it raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened. 

  Service connection

The Veteran contends that he has a low back disorder as a result of his period of active service.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran claims that his back was injured when a mortar exploded nearby; the Veteran is service connected for other injuries to his head, right thigh, and right calf, from that occurrence.  No treatment for a back injury is shown in service.  The Veteran contends that this is because the injuries to his head, calf, and thigh were more severe so no notation was made of the less urgent back injury.  He claims that he did complain of back pain in service.

The evidence shows that the Veteran participated in combat in Vietnam.   Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d).  As such, the Veteran's claim that his back was injured in the mortar explosion will be accepted.

The claims file indicates that the Veteran obtained a statement from Dr. P.S. dated in July 2006 in which the physician opined that the trauma that the Veteran sustained in Vietnam was a causative factor in his degenerative lumbar and sacral disease.  The Veteran obtained a second letter from this physician dated in November 2011.  Dr. P.S. noted that the Veteran gave a history of back pain since service and was diagnosed with arthritis in the mid-1970s.  The finding of arthritis in an otherwise healthy young adult is an anomaly and more specifically the fact that the pathology is concentrated on the right side points to the [mortar explosion in service.]  He also noted that when the Veteran had back surgery the surgeon removed a bone fragment from an old fracture site.  The etiology of osteoarthritis is now connected to trauma as supported and accepted through medical research and literature linking the development of arthritis to remote trauma. Dr. P.S.'s statement provides the necessary nexus between the Veteran's in service injury and his current back complaints.

The Board acknowledges that a VA examiner who prepared a report in December 2007 determined that it was less likely than not that the Veteran's back complaints are related to service.  This opinion is less probative than that of Dr. P.S. because the examiner relied in large part on the absence of documentation of a back injury in and immediately after service.  However, as previously discussed, because the Veteran is a combat Veteran, his assertion that he hurt his back in the mortar explosion that caused his other injuries must be accepted.  The VA examiner also relied on a 1977 VA examination report that showed only minor degenerative changes.  However, that does not take into account the possibility of arthritis stemming from remote trauma as Dr. P.S. noted could occur, and does not explain why such a young person would have had any arthritis at all.  The VA examiner's report also did not explain why the pathology was primarily right sided.

As such, resolving doubt in the Veteran's favor, the Board concludes the evidence supports service connection for lumbar degenerative disk disease with L5 radiculopathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

Service connection for lumbar degenerative disk disease with L5 radiculopathy is granted. 


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to increased disability ratings for shell fragment wounds to the thigh and calf and for a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran contends that the symptoms of his shell fragment wounds to the right thigh and right calf are more severe than are contemplated by the currently assigned disability ratings.  Review of the claims file indicates that the Veteran was last examined with respect to these disabilities in June 2006.  As such, the examination is too old to reflect the current state of the Veteran's disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  A more contemporaneous examination is necessary in order to ascertain the Veteran's current functioning.  Additionally, the RO/AMC should consider in the first instance whether the Veteran is entitled to a separate rating for arthritis as a result of the wounds to his right leg.

The Veteran's claim for TDIU in inextricably intertwined with his claims for higher disability ratings for his shell fragment wound injuries.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   Additionally, the Veteran needs to be assigned an initial disability rating for his degenerative disk disease of the lumbar spine with L5 radiculopathy before this issue can be addressed.

Finally, as this matter is being remanded for the reasons set forth above, any additional relevant VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he identify all treatment that he received for his right calf and thigh injuries.  All identified treatment records should be obtained, to the extent that they are not already in the claims file.  VA treatment records should also be obtained, if applicable.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC shall afford the Veteran a new VA examination to determine the current severity of his injuries to Muscle Groups XI, XIII, and XIV.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail. 

All symptoms and functional effects of the Veteran's disabilities should be set forth in detail, to include whether such result in impairment of range of motion of the affected part.

The degree of impairment to each respective muscle group must be fully described, and an assessment as to whether such impairment can be characterizes as slight, moderate, moderately severe, or severe should be endeavored.

If nerve damage or other residuals of the shell fragment wounds are found upon examination, these should be noted and described as well.  It should be indicated whether any such impairment results in incomplete (mild, moderate, or severe), or complete paralysis of the respective nerve.

The examiner must also address the extent of any scar(s) in the affected area.  The examiner should describe the manifestations of any residual scarring in accordance with pertinent rating criteria for evaluation of the condition.  The examiner should provide a measurement of the length and width of the scars as well as the areas of the scars in terms of square inches.  The examiner should indicate whether any such scars are elevated or depressed on palpation; adherent to the underlying tissue; hyper- or hypo-pigmented; manifested by abnormal skin texture; indurated or inflexible; or result in loss of underlying soft tissue.  The examiner should specify whether any scars are superficial, unstable, and painful on examination.  The examiner should indicate whether the scars cause limitation of motion, and if so, should specify the degree of limitation.  Un-retouched color photographs of each residual scar should be taken and associated with the claims file.

The examiner must also comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims, to include that for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


